DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ELIZABETH B. LOWE,
                             Appellant,

                                    v.

     U.S. BANK NATIONAL ASSOCIATION, As Trustee for CSMC
   MORTGAGE-BACKED PASS-THROUGH CERTIFICATES, SERIES
                          2006-5,
                          Appellee.

                              No. 4D18-1670

                               [May 2, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No. 50-2016-CA-
013918-XXXX-MB.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.